Defendant has petitioned for a rehearing. In such petition it is urged that the former opinion failed to give due effect to the following defense interposed by the answer:
"If plaintiff had a written agreement with said Palmer as described in the complaint, the same was broken and abandoned by the plaintiff and at no time was a binding and effective contract between them, for that plaintiff failed and neglected to furnish the seed for the crops described in the complaint, and failed and neglected to furnish said Palmer the milch cows and brood sows as provided for in said contract, so that the same could be performed by said Palmer."
Defendant claims that the court should have submitted to the jury whether the plaintiff breached his contract in the particulars thus alleged, and, if so, what amount of damage Palmer sustained by reason of such breach. The question thus urged was not specifically raised in appellant's brief or in the oral argument; and while some reference was made thereto in the motion for judgment notwithstanding the verdict, we felt justified in assuming that the point had been abandoned on appeal. In view of the petition for rehearing, however, we have again examined the record in the case and are wholly agreed that the trial court committed no error in eliminating from the consideration of the jury all questions relating to such alleged breach of contract by the plaintiff. The undisputed evidence shows that the land in controversy was farmed under a written contract between Burns and Palmer; and such contract contains no provision whatever as to Burns furnishing milch cows and brood sows to Palmer. Palmer was, however, permitted to testify to an oral agreement or arrangement to this effect. But leaving wholly on one side all question as to whether the evidence was admissible or, if admissible, established any such agreement, and whether the defendant in this action could assert a breach of such agreement as a defense, we are wholly agreed that there was no evidence from which reasonable men could find that any damages had been sustained by Palmer on account of such breach. If the action had been one by Palmer against Burns for the recovery of damages for the breach of such alleged agreement, a verdict in favor of Palmer could not possibly have been sustained under the evidence in this case. There *Page 51 
was nothing on which such verdict could have been based except conjecture and speculation and verdicts must rest upon evidence and not upon conjecture.
It is also contended that in the former opinion we overlooked an assignment of error predicated upon the admission in evidence of certain scale tickets. The tickets in question were dated in March, 1923 and involved the 1922 crop. They were offered and received in evidence purely as bearing on the manner of the disposition of the 1922 crop and the authority Burns had actually or ostensibly conferred upon Palmer as regards the disposition of such crop. While the admission of the scale tickets was assigned as error, the assignment was supported by little or no argument in the written brief or on the oral argument. In the very nature of the case the scale tickets could have had no bearing except on the question of estoppel. And at the time of their introduction it was clearly indicated that that was the sole purpose for which they were offered.
Before the scale tickets were received in evidence defendant's counsel had cross-examined the plaintiff at length as regards the disposition of the 1922 crop. Later the storage tickets covering the same crop were offered in evidence by the defendant. These storage tickets contained the name of Burns as owner of the grain. The scale tickets also contained his name as owner. Both the plaintiff and Palmer were examined fully as regards the mode of disposition of the 1922 crop. The evidence shows that Palmer hauled the grain and that storage tickets were issued in the name of Burns; that Palmer took the storage tickets to the Morristown State Bank and that Ginther, the managing officer of that bank, indorsed the tickets, "T.H. Burns, by F. Ginther," sold the grain represented thereby, and deposited the proceeds of the sale in Burns's account in the Morristown State Bank. There were no recitals in the scale tickets that in any particular differed from the storage tickets which the defendant itself offered in evidence. We fail to see how the admission of the scale tickets could possibly have affected the verdict and we are agreed that the record presented does not show that any prejudicial error was committed by admitting them in evidence. Rehearing is denied.
  NUESSLE, Ch. J., and BURKE, BURR, and BIRDZELL, JJ., concur. *Page 52